Case 3:19-cv-07853-BRM-TJB Document 60 Filed 12/28/20 Page 1 of 4 PagelD: 1328 |

Linda Wong, Esq.

WONG FLEMING

821 Alexander Road, Suite 200
Princeton, New Jersey 08543
Tel: (609) 951-9520

Fax: (609) 951-0270
lwong@wongfleming.com

Laurel Pyke Malson (p10 hac vice)
Aryeh S. Portnoy (pro hac vice)
Amanda Shafer Berman (pro hac vice)
CROWELL & MORING LLP
1001 Pennsylvania Ave., NW
Washington, DC 20004

(202) 624-2576
Imalson@crowell.com
aportnoy@crowell.com
aberman@crowell.com

Attorneys for The Trustees of Princeton University, a not-for-profit educational corp. of the State of
New Jersey (incorrectly referenced in the Complaint as ‘Princeton University”), Michele Minter,
Regan Hunt Crotty, Joyce Chen Shueh, Walter Wright, Cole M. Crittenden, Kathleen Deignan, W.
Rochelle Calhoun, Jill S. Dolan, and Sarab-Jane Leshe

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
JOHN DOE,
Plantiff,
Civil Action No. 3:19-cy-07853 BRM-TJB
v.
STIPULATION TO EXTEND
PRINCETON UNIVERSITY, et | ANSWER DEADLINE AND
al., PROPOSED ORDER
Defendants.

 

 

DCACTIVE-56419036.8
Case 3:19-cv-07853-BRM-TJB Document 60 Filed 12/28/20 Page 2 of 4 PagelD: 1329

Stipulation to Extend Answer Deadline and Proposed Order

Defendant the Trustees of Princeton University’ (“Princeton” or “the
University’) and Plaintiff John Doe hereby stipulate to extend the time for Princeton
to file its Answer to the Amended Complaint until the later of February 2, 2021, or 14
days after the Court acts on Defendants’ pending Motion for Clarification or Status
Conference. The reasons for this Stipulation are as follows:

1. On December 16, 2020, the Court granted in part and denied in part
Princeton’s Motion to Dismiss the State Law Claims. ECF No. 55. Under Fed. R. Civ.
P. 12(a)(4), Defendants therefore must answer the Amended Complaint by December
30, 2020.

2. On December 17, 2020, the Court granted Plaintiffs’ Motion to
Reconsider the Court’s prior dismissal of Plaintiffs Title [X claims and vacated that
dismissal. ECF No. 56 at 8. On December 18, Princeton moved the Court to clarify its
grant of reconsideration or hold a status conference to address whether the University
may submit either supplemental briefing in support of its prior Motion to Dismiss,
addressing the Third Circuit decision that was the basis for the grant of reconsideration,
ot a Renewed Motion to Dismiss the Title IX claims. ECF No. 58. If the University
may submit a renewed Motion to Dismiss the Title IX claims or supplement its prior

Motion to Dismiss, then it would not answer in regard to those claims unless that

 

' The only claim against the individual Defendants named in the Amended Complaint
was dismissed in the Court’s December 16, 2020 Order granting in part and denying
in part Plaintiffs’ Motion to Dismiss the State Law Claims. See ECF No. 55
(dismissing Count 7, the negligence claim against the individual Defendants).

2
Case 3:19-cv-07853-BRM-TJB Document 60 Filed 12/28/20 Page 3 of 4.PagelD: 1330

motion were denied. Thus, the scope of Defendants’ Answer will depend on the

outcome of the pending motion.

3. Defendants must coordinate with the University in order to answer the

allegations in the 250-paragraph Amended Complaint (ECF No. 33-1), which will take

more than the time currently remaining under Rule 12(a) (4), particularly given that many

of Princeton’s administrators are on leave over the holidays. Additional time to answer

the Amended Complaint is warranted for this reason as well.

For the foregoing reasons, the parties hereby STIPULATE to extend the time to

Answer the Amended Complaint until the later of February 2, 2021, or 14 days after

the Court acts on the pending Motion for Clarification.

Submitted by:

/s/Linda Wong

Linda Wong, Esq.

WONG FLEMING

821 Alexander Road, Suite 200
Princeton, NJ 08543-3663
Tel. (609) 951-9520

Fax (609) 951-0270
lwong@wongfleming.com

Laurel Pyke Malson, Esq. (pro hac vice)
Aryeh Portnoy, Esq. (p70 hac vice)
Amanda Shafer Berman, Esq. (pro hac vice)
CROWELL & MORING LLP

1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004

Tel: (202) 624-2576
LMalson@ctrowell.com
APortnoy@crowell.com
ABerman@crowell.com

Attorneys for Defendants
Case 3:19-cv-07853-BRM-TJB Document 60 Filed 12/28/20 Page 4 of 4 PagelD: 1331

/s/ Adrienne Levy (with permission)
Adrienne Levy, Esq.

Andtew T. Miltenberg, Esq.

363 Seventh Avenue, Fifth Floor ~
New York, New York 10001

T. (212) 736-4500
alevy@nmllplaw.com
amiltenbetg@nmllplaw.com

Attorneys for Plaintiff

 

+
So Ordered this 23 day
of 2 CoO mh Or | 20-2.

   
